Citation Nr: 0823675	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a condition of the 
fingers to include arthritis and to include as secondary to 
Lyme disease.

3.  Entitlement to service connection for a wrist condition 
to include arthritis and to include as secondary to Lyme 
disease.

4.  Entitlement to service connection for a low back 
condition to include arthritis and to include as secondary to 
Lyme disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  The veteran also had service in the New Jersey 
Army National Guard from September 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in June 2005 at the Philadelphia RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a personal hearing before the Board.  The hearing 
was subsequently scheduled and held in March 2008.  The 
appellant testified at that time and the hearing transcript 
is of record.

The Board notes that in a rating decision dated in May 2006 
the RO denied the veteran's claims of entitlement to service 
connection for arthritis, bone spurs, hypertension, and any 
skin condition.  In July 2006, the veteran submitted a timely 
notice of disagreement with the rating decision and a 
statement of the case (SOC) was issued by the RO in September 
2007.  The claims folder does not contain a substantive 
appeal concerning the issues of service connection for 
arthritis, bone spurs, hypertension, and any skin condition.  
Accordingly, those issues are not for appellate consideration 
at this time.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200; Roy v. Brown, 5 Vet. App. 554 
(1993).


FINDINGS OF FACT

1.  During the pendency of this claim, the competent evidence 
of record does not show that the veteran has chronic Lyme 
disease. 

2.  There is no competent medical evidence showing that the 
veteran developed a finger condition, to include arthritis, 
as a result of service or proximately due to, the result of, 
or aggravated by a service-connected disease or injury.

3.  There is no competent medical evidence showing that the 
veteran developed a wrist condition, to include arthritis, as 
a result of service or proximately due to, the result of, or 
aggravated by a service-connected disease or injury.

4.  There is no competent medical evidence showing that the 
veteran developed a low back condition, to include arthritis, 
as a result of service or proximately due to, the result of, 
or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A finger condition, to include arthritis, was not 
incurred in or aggravated by active duty, and has not been 
shown to be proximately due to, the result of, or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2007).

3.  A wrist condition, to include arthritis, was not incurred 
in or aggravated by active duty, and has not been shown to be 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2007).

4.  A low back condition, to include arthritis, was not 
incurred in or aggravated by active duty, and has not been 
shown to be proximately due to, the result of, or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Lyme Disease

The veteran seeks service connection for Lyme disease.  The 
veteran contends that he acquired Lyme disease when he was 
bitten by a tick while in service.

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for Lyme disease.  The 
veteran's SMRs reveal that he was treated for a swollen 
axillary lymph node and tenderness in the left arm in 
November 1968, which was noted to be associated with the 
administration of a small pox vaccination in the left arm.  
In January 1969, the veteran was treated for red, tender 
lumps under both arms, which was diagnosed as hydrodenitis.  
The veteran was further treated in January 1969 for axillary 
adenopathy accompanied by a rash.  In February and March 1969 
the veteran continued to receive treatment for his swollen 
axillary nodes.  Upon examination at separation from service 
in August 1970, the veteran's skin and lymphatics were noted 
as normal and Lyme disease was not noted as a condition.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 1971.  The veteran complained only 
of anxiety, ringing in the ears, chest pains, and not being 
able to think straight.  The examiner reported that the 
veteran had a biopsy of his left axillary lymph node in 1968 
with no results.

In the veteran's and his son's statements, it is reported 
that the veteran was bitten by a tick in November 1968.  This 
tick bite was indicated to be accompanied by a rash.

The veteran was treated for swollen glands and lymph nodes, 
aches, and feeling run down from December 1977 to October 
1989, at the Cumberland Medical Center.  The veteran was 
treated for presumptive Lyme disease in 1992.  In August 
1993, the veteran's blood was found to be negative when 
tested for the antibodies of Lyme disease.

In April 2000, the veteran was reported to have had a tick 
bite and, subsequently experienced aches "all over."  In 
April 2000, the veteran's blood was tested by Dr. T.M., a 
private physician, and found to be positive for the Lyme 
disease antibody.  In May 2000, the results of blood test 
were confirmed and Dr. A.L., a private physician, indicated 
that the veteran was infected with Borrelia burgdorferi when 
the blood specimen was drawn.  In a statement dated in August 
2002, Dr. E.A., a private physician, based upon the veteran's 
in service lymph adenolymphitis, rendered the opinion that 
the veteran had contact with Lyme disease while in service 
and had suffered from flare ups since service.

In February 2004, the veteran was afforded a VA C&P 
examination regarding the claimed condition.  The veteran was 
noted to have suffered a tick bite during his service and 
that localized axillary adenopathy was noted.  However, the 
examiner stated that there was nothing in the military 
medical records indicating that the claimant suffered any 
manifestations of early Lyme disease other than the localized 
adenopathy.  The examiner indicated that the veteran was 
found to have a positive test for Borrelia infection in 2000 
but that the veteran's "history is not at all consistent 
with any Lyme disease other than the localized lympadenopathy 
noted during early military service."  The examiner reported 
that only a small percentage of individuals infected with 
Borrelia with manifest Lyme disease.  The examiner rendered 
the opinion that the veteran was infected, during military 
service, with the agent of Lyme disease, but, that the 
veteran did not have any evidence of chronic Lyme disease.  
The examiner further opined that the veteran's current hand, 
back, and wrist conditions are not related to Lyme disease.

In a March 2004 VA outpatient treatment note, the veteran was 
noted not to have Lyme disease by labs or clinical picture.  
A July 2005 VA outpatient treatment note indicates that a 
blood test performed in 2003 revealed a negative result for 
Lyme disease.

The Board finds that service connection for Lyme disease is 
not warranted.  The Board acknowledges that the veteran was 
bitten by a tick and treated for lymphadenopathy in service.  
Additionally, it is undisputed that the veteran was diagnosed 
with and treated for Lyme disease in 1992, was bitten by a 
tick in April 2000, and tested positive for the agent that 
causes Lyme disease, the Borrelia virus, in April 2000.  
However, while the veteran was exposed to the agent that 
causes Lyme disease while in service, the February 2004 
examination reveals that only a small percentage of those who 
are exposed to Borrelia, the virus that causes Lyme disease, 
develop chronic Lyme disease.  The veteran does not currently 
have diagnosed chronic Lyme disease.  Furthermore, the Board 
notes that at no time during the pendency of this appeal has 
the veteran demonstrated, nor does the evidence show, that he 
has a current diagnosis of Lyme disease.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Accordingly, service 
connection for Lyme disease must be denied because the 
veteran does not currently have a diagnosis of chronic Lyme 
disease related to the veteran's in service exposure to the 
agent of Lyme disease.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Fingers

The veteran seeks service connection for a finger condition.  
The veteran contends that his current finger condition is due 
to Lyme disease contracted in service.

The veteran's SMRs reveal that the veteran was treated for a 
laceration of the right second finger, in November 1969, and 
the right forefinger, in December 1969.  However, the SMRs do 
not reveal any other complaint, diagnosis, or treatment for 
any finger condition.   Upon examination at separation from 
service in August 1970, the veteran's upper extremities were 
noted to be normal and no finger condition was noted. 

As discussed above, in February 2004, the veteran was 
afforded a VA C&P examination.  The veteran reported that his 
hands only began to bother him in 1988.  Upon examination, 
the veteran's arthralgias of the hands were found to be of no 
relation to Lyme disease.  No opinion was rendered regarding 
whether the veteran's finger conditions were related to any 
incident in service.

In a March 2004 VA outpatient treatment note, the veteran's 
metacarpophalangeal and proximal interphalangeal joints were 
found to be swollen with bony enlargement.  In a March 2004 
VA X-ray report, the veteran was diagnosed with degenerative 
joint disease of the right fourth and fifth fingers and the 
left fifth finger.  In a May 2004 VA outpatient treatment 
note, the veteran reported that he was having pain and 
stiffness in the hands and was diagnosed with degenerative 
joint disease.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the veteran did not complain of finger pain for more 
than 25 years after separation from service and the medical 
evidence does not show the presence of a finger condition 
until more than 33 years after separation from service.  This 
is significant evidence against the claim.

The Board finds that service connection for a finger 
condition is not warranted.  The veteran's SMRs do not reveal 
any finger condition other than two resolved lacerations.  
The veteran's examination upon separation from service did 
not note any finger conditions.  There is no evidence of any 
finger condition prior to approximately 28 years after 
separation from service.  There is no evidence associating 
the veteran's current degenerative joint disease of the 
veteran's right fourth and fifth fingers and left fifth 
finger with any incident in service.  Accordingly, service 
condition on a direct basis or a presumptive basis, must be 
denied.  As entitlement to service connection for Lyme 
disease is denied above, entitlement to service connection 
for a finger condition as secondary to the Lyme disease must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that the veteran has submitted articles 
concerning the development of arthritis by people with Lyme 
disease in support of his claim.  Those articles have been 
reviewed but they are too general in nature to provide, 
alone, the necessary evidence to show that the veteran has 
Lyme disease or arthritis due to Lyme disease.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The documents in the current case 
do not address the facts of the veteran's specific case.  The 
Board concludes that the documents do not show the veteran 
has Lyme disease or arthritis due to Lyme disease.

C. Wrist

The veteran seeks service connection for a wrist condition.  
The veteran contends that his current wrist condition is due 
to Lyme disease contracted in service.

The veteran's SMRs do not reveal any complaint, diagnosis, or 
treatment for any wrist condition.   Upon examination at 
separation from service in August 1970, the veteran's upper 
extremities were noted to be normal and no wrist condition 
was noted.

In an August 1996 VA X-ray report, the veteran's right wrist 
was noted to be normal.  As discussed above, in February 
2004, the veteran was afforded a VA C&P examination.  The 
veteran reported that his wrists only began to bother him in 
1998.  Upon examination, the veteran's wrists had normal 
range of motion.  The examiner rendered the opinion that the 
veteran's arthralgias of the wrists had no relation to Lyme 
disease.  No opinion was rendered regarding whether the 
veteran's wrist condition were related to any incident in 
service.

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection, on a direct basis, for a wrist condition.  While 
the veteran complains of wrist pain, there is no evidence of 
record to indicate a disability of the wrist, other than pain 
which is not in itself a disability, nor is there any 
indication that the veteran has a diagnosed wrist condition.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a wrist 
condition, to include arthritis, on a direct basis or 
presumptive basis, must be denied.  As entitlement to service 
connection for Lyme disease is denied above, entitlement to 
service connection for a wrist condition as secondary to the 
Lyme disease must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D. Low Back

The veteran seeks service connection for a back condition.  
The veteran contends that his current back condition is due 
to Lyme disease contracted in service.

The veteran's SMRs do not reveal any complaint, diagnosis, or 
treatment for any back condition.  Upon examination at 
separation from service in August 1970, the veteran's spine 
was noted to be normal and no back condition was noted.

In a private treatment note, dated in June 1981, the veteran 
reported that he had lower back pain.  This back pain was 
attributed to urethritis.  In a private treatment note, dated 
in July 1982, the veteran reported that he had back pain for 
three weeks.  This back pain was attributed to lumbar muscle 
sprain.  In a private treatment note dated in October 1982, 
the veteran reported that he pulled a muscle in his back.  
The veteran was diagnosed with a pulled muscle.  In September 
1999 the veteran complained of back pain and was found to 
have a back muscle strain.

As discussed above, in February 2004, the veteran was 
afforded a VA C&P examination.  The veteran reported that his 
back only began to bother him in 1998.  Upon examination, the 
veteran's back had an impaired range of motion.  The examiner 
rendered the opinion that the veteran's low back pain was of 
unknown etiology and had no relation to Lyme disease.

In July 2004, the veteran was treated by VA for back pain 
following a motor vehicle accident.  The veteran was not 
diagnosed with any back condition.

As stated above, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not reveal any 
complaint of back pain for more than 10 years after 
separation from service.  This is significant evidence 
against the claim.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection, on a direct basis, for a low back condition.  The 
veteran's SMRs do not reveal any complaint, diagnosis, or 
treatment of any low back condition.  Upon examination at 
separation from service the veteran's back was noted as 
normal.  The veteran was diagnosed with pulled muscles in the 
back, back strains, and a back sprain since June 1981.  There 
is no evidence that the veteran's current impaired range of 
motion of the back is associated with the veteran's service.  
Accordingly, service connection for a low back condition, to 
include arthritis, on a direct basis or presumptive basis, 
must be denied.  As entitlement to service connection for 
Lyme disease is denied above, entitlement to service 
connection for a low back condition, to include arthritis, as 
secondary to the Lyme disease must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, regarding the veteran's claims of entitlement to 
service connection for a finger condition, wrist condition, 
and low back condition, the VCAA duty to notify was satisfied 
by way of a letter sent to the appellant in October 2002 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

Here, in regard to the veteran's claim of entitlement to 
service connection for Lyme disease, the VCAA duty to notify 
has not been satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice is rebutted because the written statements and 
submissions of the veteran and his representative, including 
the private medical evidence submitted, as well as the 
veteran's testimony at both his hearing before a hearing 
officer in June 2005 and before the undersigned Veterans Law 
Judge in March 2008 demonstrate actual knowledge of what was 
necessary to substantiate his claim.  In addition, the Board 
finds that a reasonable person could be expected to 
understand from the notice given regarding the veteran's 
associated claims of entitlement to service connection for a 
finger condition, wrist condition, and low back condition, 
what was needed to substantiate his claim of entitlement to 
service connection for Lyme disease.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 1996 to July 2005.  The veteran 
submitted treatment records from Cumberland Medical Center 
dated November 1977 to March 2001; Dr. A.L., dated in May 
2000; Dr. T.M., dated October 1989 to May 2000; Dr. E.A., 
dated in August 2002, and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination regarding the veteran's claims of 
entitlement to service connection in February 2004.  Neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for a condition of the 
fingers to include arthritis and to include as secondary to 
the veteran's Lyme disease, is denied.

Entitlement to service connection for a wrist condition to 
include arthritis and to include as secondary to the 
veteran's Lyme disease, is denied.

Entitlement to service connection for a low back condition to 
include arthritis and to include as secondary to the 
veteran's Lyme disease, is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


